DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Specification is amended. 
Claims 1, 9 and 17 are amended. 

Response to Arguments
Objections to drawings are withdrawn. 
35 USC 112, sixth paragraph interpretations withdrawn. 
Applicant’s arguments are fully considered and found to be persuasive. Previous claim rejections are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, 13-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ladkani et al. U.S. Patent Application Publication 2021/0141626 in view of Maity et al. U.S. Patent Application Publication 2014/0280756.
Claim 1, 9 and 17:
	Ladkani disclose
An information handling system comprising:
	a processor (para 0005-processor); 
	a management controller to perform out-of-band management of the information handling system (para 0021-out of band management traffic) and wherein the management controller includes a non-transitory computer readable media and processor-executable instructions that, when executed by the management controller (para 0027- BMC instructions), cause the management controller to perform operations including:
  emulating the non-transitory computer readable media of the management controller as an emulated mass storage device to an operating system executing on the processor (fig. 1, item 165 para 0036-0037)
	Although Ladkani discloses substantial limitations of the claimed invention, it fails to explicitly disclose 
 	executing a server application to expose the emulated mass storage device of the management controller to one or more client information handling systems communicatively coupled to the management controller via a network.
	In an analogous art, Maity discloses 
	execute a server application to expose the emulated mass storage device to one or more client information handling systems communicatively coupled to the management controller via a network (para 0008- sending, at the web server, java objects to the browser program. The java objects are compiled to provide functions that allow the browser program to access files in the storage).
	One of ordinary skill in the art would find it obvious to apply the web connection of Marity with the Ladkani system to enable web-based data transfers via a virtual device to client devices. One of ordinary skill in the art would be motivated to combine Marity with the Ladkani to high-speed transfers of data to client devices. 
Claim 2, 10 and 18, 
	wherein the server application is a web server application that enables the one or more client information handling systems to access the emulated mass storage device via one of Hypertext Transfer Protocol and Hypertext Transfer Protocol Secure (Marity para 0050-web server uses HTTP )
Same motivation as claim 1. 
Claims 5, 13 and 21, 
	wherein the emulated mass storage device is a static partition of the non-transitory computer readable media (Ladkani para 0048-advance reserved partition).
Claims 6, 14 and 22,
	wherein the static partition comprises a partition of an embedded multi-media controller of the management controller (Ladkani para 0002- BMC is embedded control device).

Claims 7, 15 and 23, 
	wherein the emulated mass storage device is a dynamic partition of the non-transitory computer readable media (Ladkani para 0048, item 132- dynamically allocated memory partition).
Claims 8, 16 and 24, 
	wherein the dynamic partition comprises a partition of a random-access memory of the management controller. (Ladkani para 0049- volatile memory, para 0026-RAM)

Claims 3-4, 11-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ladkani et al. U.S. Patent Application Publication 2021/0141626 in view of Maity et al. U.S. Patent Application Publication 2014/0280756 in view of Suryanarayana et al. U.S. Patent Application Publication 2018/0157509.
Claims 3, 11 and 19, 
	Although Ladkani/Maity discloses substantial limitations of the claimed invention, fails to explicitly disclose:
	wherein the server application is a web server application that enables the one or more client information handling systems to access the emulated mass storage device via a network storage protocol.
	In an analogous art, Suryanarayana discloses 
	wherein the server application is a web server application that enables the one or more client information handling systems to access the emulated mass storage device via a network storage protocol.(para 0044- An ENDB server which utilizes a network storage protocol to export information form a partition of a remote storage media) 
	One of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the ENDB of Suryanarayana with the system of Ladkani/Maity to produce the predictable result of exposing a virtual storage device to the remote client using a network storage protocol. A person of ordinary skill in the art would be motivated to combine the Suryanarayana with Ladkani/Maity to easily exchange files between BMCs. 
Claims 4, 12 and 20,
	wherein the network storage protocol comprises one of Network File Service, Common Internet File System, and Network Block Device.(Suryanarayana para 0044-NBD).
Same motivation as claim 3.

Conclusion
Related Prior art: 
	Flynn et al. U.S. Patent Application Publication 2008/0313312- discloses sending a BMC providing boot emulation devices to Host devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        

/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459